Gilchrist, C. J.
The act of June 19,1848, relating to school district No. 3 in Somersworth, commonly called the “ Somersworth act,” provides that the selectmen of that town shall annually, on or before the 20th day of April, appoint a superintending school committee for district No. 3.
The third section enacts that the district may maintain one or more high schools, &c.
The act of December 19, 1848, extends the provisions of the Somersworth act to all school districts which may adopt the act, at legal meetings held for that purpose. The second section provides that any school district which may adopt the act, may elect their own superintending committee, at any legal meeting held for that purpose, in the month of March, annually, and if the committee shall not be chosen by the district, then the selectmen of the town shall appoint a special superintending school committee for the district.
By the general law concerning the regulation of schools, a superintending school committee is to be elected annually *556by the town, in the month of March, and if the town neglect to choose a committee, one is to be appointed by the selectmen, before the twentieth day of April. Rev. Stat., ch. 73, § 1.
It is very evident that Bixby and others were not legally elected superintending school committee by this district, at the meeting held on the 30th of March. The article in the warrant related to the adoption of the act of December 19, 1848, whereas it should have related to the act of June 19, 1848, and the article was laid on the table. They had then no authority to elect a superintending school committee.
On the 21st of April, 1849, a warrant was issued for a meeting on the 12th of May, the second article in which was to see if the district would adopt the act of June 19, 1848, and at the meeting it was voted to adopt the act.
Now the Somersworth act has no force in any district, until it has been there adopted at a legal meeting, and the subsequent act of December 19th, extends its provisions to all such districts. *It is not the act extending the provisions of the Somersworth act which is to be adopted by a district, but the Somersworth act itself, and consequently the proceedings of the district, prior to the vote of the 12th of May, had no validity.
The selectmen say in their return, that under the laws, and the votes of the district, they had no power to appoint a special superintending school committee. But the mere adoption of the Somersworth act, by the district, is not all that is to be done. A committee is to be appointed, and by the second section of the act of December 19, if this duty is not performed by the district, the selectmen are to discharge it. Their duty appears to us to be too plain to admit of misconception. By reason of their conduct, the district was left without a committee, and the judgment of the court is that the costs of this proceeding should be taxed against them, and we shall direct a

Peremptory mandamus.